PER CURIAM
Defendant appeals a judgment of conviction for one count of supplying contraband, ORS 162.185(1).1 He argues that the trial court erred in denying his motion for a judgment of acquittal because there is no evidence in the record that he committed the “voluntarily act” necessary to support a conviction for introducing marijuana into the Jackson County Jail; rather, he was in possession of the marijuana when he was arrested by the police officer and transported to the jail against his will. The state concedes that, under State v. Tippetts, 180 Or App 350, 43 P3d 455 (2002), the trial court erred in denying the motion for a judgment of acquittal and that defendant’s conviction should be reversed. We agree and accept the state’s concession.
Reversed.

 A person commits the crime of supplying contraband under ORS 162.185(1) if:
“(a) The person knowingly introduces any contraband into a correctional facility, youth correction facility or state hospital; or
“(b) Being confined in a correctional facility, youth correction facility or state hospital, the person knowingly makes, obtains or possesses any contraband.”